Citation Nr: 0207193	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $34,616.00.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied waiver of an overpayment of VA 
nonservice-connected pension benefits in the calculated 
amount of $34,616.00.

In a rating decision dated in September 2001, the RO denied 
entitlement to service connection for hypertension and for a 
bilateral foot disorder.  The RO notified the veteran of the 
determination by letter dated in October 2001.  To the 
Board's knowledge, the veteran has not filed a notice of 
disagreement as to either of those issues.  Accordingly, they 
are not within the Board's jurisdiction at this time and will 
be discussed no further herein.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991).


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  By rating decision dated in September 1996, the veteran 
was awarded nonservice-connected pension benefits, effective 
June 26, 1996.

3.  The RO notified the veteran at the time of his original 
award letter that his rate of pension was based on income and 
the number of his dependents and that he must timely notify 
VA of changes in income, dependency, net worth or other 
status affecting his award.

4.  The assessed overpayment resulted from the veteran's 
failure to report complete income and assets.

5.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith.

6.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment would result in unjust 
enrichment of the veteran, inasmuch as he accepted benefits 
to which he was not entitled.

7.  The veteran's income and net worth, with consideration of 
the costs of life's basic necessities, are sufficient to 
permit repayment of the overpayment indebtedness without 
resulting in excessive financial difficulty, and the 
collection of the indebtedness would not defeat the purpose 
of the pension benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his June 1996 application for VA benefits, the veteran 
reported that he was self employed as a farmer and had earned 
$1,100.00 over the past 12 months.  He reported real estate 
holdings worth $18,000.00, and cited that amount as his total 
net worth.

By rating decision dated in September 1996, the RO granted 
the veteran entitlement to nonservice-connected pension, 
effective June 26, 1996.  By letter dated in October 1996, 
the RO informed the veteran that his pension award was based 
on zero monthly income and one dependent, his spouse.  The RO 
informed the veteran to notify VA as to any changes in the 
status of his income, dependency or net worth (to include 
cash, bank accounts, investments and real estate).

Thereafter, the RO received information showing unreported 
income for the 1996 year.  The veteran was advised that his 
pension payments would be reduced within 60 days, absent 
evidence showing such should not be reduced.  He was further 
advised as to ways in which to minimize the potential 
overpayment.

In July 1999, the veteran completed an eligibility 
verification report.  He reported monthly receipt of VA 
benefits as income and also reported other income information 
for the 1996 to 1999 years.  He identified real property 
holdings worth approximately $103,000, subject to an $80,000 
mortgage.  He further identified that he and his spouse had 
an Individual Retirement Account totaling $130,000, from 
which they drew no interest.  The RO terminated the veteran's 
pension benefits, effective July 1, 1996, based on excessive 
income and net worth.  Such created an overpayment in the 
amount of $34, 616.00.

The veteran completed a Financial Status Report in November 
1999.  He reported monthly expenses in the amount of 
$3,528.00, which included the mortgage payment on his farm 
and property.  He reported a monthly income of $1,560.00.  He 
identified assets as follows:  $37,000.00 cash in the bank; 
two automobiles worth $7,500 and $3,000, respectively; a 
rental property worth $18,000; and farm land worth 
$103,120.00.  He also reported an Individual Retirement 
Account worth $130,000.  In correspondence, he requested a 
waiver of overpayment, reporting that when he applied for 
benefits he followed the advice of the person assisting him 
as to what to include or exclude in reporting income and 
assets.  He thus argued that he was not at fault in the 
creation of the overpayment.  

The veteran testified at a personal hearing in April 2000.  
He indicated that at the time he filed for VA benefits he did 
not understand the benefits process and was assisted by the 
Service Officer in completing the relevant forms.  He 
indicated a belief that he was not required to report his 
Individual Retirement Account as he was not drawing interest.  
He completed a Financial Status Report at that time; the 
reported information is unchanged from the November 1999 
report.  

In October 2001, the veteran testified before the 
undersigned.  He reiterated arguments relevant to his lack of 
understanding of the VA claims process, and in particular 
that he misunderstood the Service Officer and questions asked 
as to what information was to be included in connection with 
his original pension claim.  He indicated that his financial 
status had not changed significantly since April 2000.  He 
indicated that he still had a mortgage on his property and 
that he was unable to access his Individual Retirement 
Account at this time.

Thereafter, the veteran submitted a Financial Status Report 
dated in October 2001.  He reported monthly income in the 
amount of $1,350 and monthly expenses in the amount of 
$3,527.  He reported $18,000 cash in the bank, vehicles worth 
$4,500 and $11,000, an Individual Retirement Account worth 
$130,000, and two properties, worth $18,000 and $103,120.  He 
indicated that his reported monthly expenses included 
payments on a farm credit and a farm loan.

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's appeal, but since the 
RO's last consideration of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The U. S. Court of Appeals for Veterans Claims (Court) has 
recently held, in Barger v. Principi, No. 97-1775 (May 24, 
2002), that the VCAA does not apply to waiver claims.  As 
such, the Board finds no further action is required to comply 
with the VCAA in this case.

In any case, the Board notes that the veteran has been 
notified of the law and regulations governing waivers of 
indebtedness, the evidence considered by the RO, and the 
reasons for its determination.  In addition, the veteran has 
testified at a personal hearing before the RO Hearing Officer 
and at a Travel Board hearing before the undersigned.  

Subsequent to his Travel Board hearing, the veteran submitted 
updated financial status information, along with additional 
argument.  Under the regulatory criteria in effect prior to 
February 22, 2002, pertinent evidence submitted after 
certification of the appeal would generally be referred to 
the originating agency for preparation of a supplemental 
statement of the case unless the veteran waived his or her 
right to consideration of such evidence by the originating 
agency.  See 38 C.F.R. § 20.1304 (2001).  However, Section 
20.1304 has been amended to eliminate the requirement of a 
supplemental statement of the case addressing evidence 
received after the certification of the appeal.  See 
67 Fed. Reg. 3099, 3105-3106 (January 23, 2002).  In any 
case, the veteran has evidenced his desire that the 
additionally submitted evidence and argument be considered 
directly by the Board.  

Neither the veteran nor his appointed representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  




Analysis

The governing provisions of 38 U.S.C.A. § 1521(a) (West 1991) 
provide, in pertinent part, that VA shall pay a pension to 
each veteran of a period of war, who is permanently and 
totally disabled, including from a nonservice-connected 
disability.  

Basic pension entitlement includes a determination that the 
veteran's income is not in excess of the applicable maximum 
allowable pension rate specified in 38 C.F.R. § 3.23 (2001), 
as changed periodically and reported in the Federal Register.  
See 38 U.S.C.A. 1521; 38 C.F.R. 3.3(a)(3) (2001).  The 
maximum rates for improved pension shall be reduced by the 
amount of the countable annual income of the veteran.  38 
C.F.R. 3.23(b).  Also, pension shall be denied or 
discontinued when the corpus of the estate is such that under 
all the circumstances, including consideration of annual 
income, it is reasonable that some part of the corpus of such 
estate be consumed for maintenance.  38 U.S.C.A. § 1522(a) 
(West 1991); 38 C.F.R. § 3.274(a) (2001).  

Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660 (a)(3) (2001).

In essence, the record shows that the overpayment at issue 
was created when the veteran failed to accurately account for 
his net worth and annual income.  As such, the RO determined 
him retroactively ineligible for the pension benefits he had 
been receiving.  The veteran has requested waiver of recovery 
of the overpayment amount, arguing that he was not at fault 
in the creation of the debt, and that recovery would result 
in financial hardship.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the Committee 
has resolved this question in favor of the veteran, finding, 
in essence, that his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees with 
that preliminary finding.  Therefore, there is no statutory 
bar to waiver of recovery of the overpayment.  

Thus, the remaining question before the Board is whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of the overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
 
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veterans Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not responsible for the creation of the 
overpayment.  The evidence does not support this allegation. 

The veteran has argued that at the time of his initial 
application he did not understand the benefit he was applying 
for or the claims process.  He has argued that he 
misunderstood what information was needed and that he 
followed the advice of a Service Officer in completing the 
requisite forms.  The Board emphasizes that persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations, 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10  (1947)).  Also, the 
Court has held that erroneous advice by a government employee 
cannot be used to estop the government from denying benefits.  
OPM v. Richmond, 496 U.S. 785, 788-90 (1981).  

In any case, after his initial application was completed, the 
veteran was clearly notified, in writing, that his pension 
award was dependent on income, net worth and dependency 
status, and that he should notify VA as to any changes in 
such status that would impact his award.  Despite such 
notification, he failed to timely advise VA as to existence 
of additional income and assets relevant to his pension 
award.  A person who is receiving pension benefits is 
required to report to VA in writing any material change or 
expected change in his or her income, net worth, or other 
circumstance that affects the payment of benefits.  
38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 (2001).  As 
such, the veteran is at fault in the creation of the 
overpayment.  

VA is not shown to have been at fault in the creation of the 
overpayment.  Rather, VA clearly advised the veteran of the 
need to provide updated status information at the time of his 
original award.  Further, upon receiving notification of 
changes in the veteran's income and net worth status, VA 
timely acted to notify the veteran and suspend benefits.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in unjust enrichment of the veteran at the expense of the 
Government.  The Board recognizes the veteran's argument that 
he should have been service-connected for several 
disabilities and receiving compensation during the time 
period in question.  However, such argument is not relevant 
to the issue on appeal.  The fact remains that the veteran 
accepted pension benefits to which he was not entitled.  
According to the available record, the veteran did not change 
his position to his detriment as a result of the award of 
pension during the period in question.

The Board also finds that recovery of the overpayment would 
not defeat the original purpose of the pension benefit 
program.  The award of pension is based on consideration of 
income, net worth and dependency status.  Based on the 
veteran's countable income and his net worth, he did not meet 
those criteria and was not entitled to pension benefits 
during the time period in question.  

The Board recognizes that recovery of the overpayment amount 
would directly affect the veteran's income and has considered 
whether such recovery would result in undue financial 
hardship.  Clearly, the veteran has reported monthly expenses 
in excess of his monthly income.  The Board recognizes that 
the veteran maintains a residence and has necessary expenses 
for food, utilities, etc.  Nevertheless, the veteran reports 
a sizable net worth.  He owns a rental property worth 
$18,000, farm land worth over $100,000, and two vehicles.  He 
also owns an Individual Retirement Account worth $130,000.  
Further, during the pendency of this appeal he has reported 
having cash in hand in an amount as high as $37,000.  

The Board notes that the veteran has demonstrated that he is 
able to continue to pay farm credit and loan debts on a 
monthly basis.  The veteran is expected to accord a debt to 
the VA the same regard given to any other debt.  The Board 
recognizes the potential penalties involved in cashing in on 
an Individual Retirement Account; however, the veteran has 
other options open to him.  The Board particularly notes that 
the veteran's income property is worth at least $18,000, and 
also notes that he retains farm land worth $103,000, yet 
reports that his farming provides no substantial, steady 
income for him.  It would thus appear reasonable that his 
sizable assets could be used to repay the VA debt.  With 
prudent budgeting and calculated use of available assets, it 
is apparent that the veteran has been able to make payments 
on other debts.  There is no indication that collection of 
the overpayment, to include via any indicated liquidation of 
his many assets, would deprive him of the basic necessities 
of life, such as food, clothing, warmth, or shelter.  Thus, 
there is no indication that recovery of the overpayment would 
cause undue hardship.

In sum, there is no reasonable basis for concluding that 
recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  This is so particularly since the 
veteran continued to accept VA pension at a time when he had 
higher income and net worth than reported to the VA.  The 
Board finds, therefore, that under the principles of equity 
and good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would not be unfair to recover the overpayment indebtedness 
in the amount of $34, 616.  The end result would not be 
unduly favorable or adverse to either the Government or the 
veteran.  The evidence in this case is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107 (West Supp. 2001).  


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $34,616.00, is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


